Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is January 30, 2020. This Office Action is in response to the Restriction/Election response filed July 28, 2021; the Specification amendment filed July 28, 2021; and the Replacement Drawings filed July 29, 2020. This action is a NON-FINAL REJECTION.
Election/Restrictions
Applicant’s election of Invention I, a device, in the reply filed on July 28, 2021 is acknowledged.  Applicant indicates original Claims 8 – 15, 17 – 19; currently-amended Claims 16, 20; and new claims 21 – 27 as drawn to the elected invention. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 1 – 7, drawn to the nonelected invention, have been cancelled by Applicant.  
Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to a novel, hybrid-capping-layer structure formed on a recessed metal gate – and methods of forming the same. The hybrid capping layer includes a first low-resistivity conductive layer and a second low-resistivity conductive layer. The first low-resistivity conductive layer is formed to be over and physically contacting the recessed metal gate. The first low-resistivity conductive layer is used as a seed layer to form a second low-resistivity conductive layer formed selectively to a desired thickness. These first and second low-resistivity conductive layers have resistivity values lower than the resistivity values of at least some layers in the metal gate, so that the overall gate resistance of the metal gate is reduced. 
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).
In particular Examiner notes, regarding Claim 15 and lines 12 to 13 – which recites “wherein the first tungsten layer and the second tungsten layer are distinguishable from each other” – that the instant specification treats the term “distinguishable” as meaning use of Transmission Electron Microscopy (TEM) to 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 – 14; Claims 15 – 20; and Claims 21 – 27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the following structure, which is critical or essential to the practice of the invention but not included in Claims 8 – 14; Claims 15 – 20; and Claims 21 – 27. (See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976)): a recessed metal gate. 
A recessed metal gate, as disclosed by FIG. 15 (See label 74), FIG. 19, FIG. 20A (label 74) and FIG. 23 (label 228) is critical or essential to the practice of the invention. It has been held that a feature critical or essential to the practice of an invention, but not In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Allowable Subject Matter
Claims 8 – 14; Claims 15 – 20; and Claims 21 – 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious, either alone or in combination, a device comprising a recessed metal gate, further wherein
the recessed gate is a recessed metal gate electrode comprising a first portion comprising a work-function layer therein; and a second portion overlying and contacting the first portion, wherein the second portion comprises fluorine and chlorine, and wherein the second portion comprises: a bottom sub layer, wherein a first peak atomic percentage of chlorine is in the bottom sub layer; and a top sub layer over and contacting the bottom sub layer, wherein a second peak atomic percentage of fluorine is in the top sub layer, and wherein the bottom sub layer and the top sub layer comprise a same metal; or
the recessed gate is a recessed metal gate stack comprising a high-k gate dielectric on the semiconductor fin; a work function layer on the high-k gate dielectric; a capping layer; a first tungsten layer over and contacting the work function layer and the capping layer; and a second tungsten layer over and contacting the first tungsten layer, or
the recessed gate is a recessed metal gate electrode located over the bottom portion of the gate dielectric, wherein the gate electrode is between the first sidewall portion and the second sidewall portion of the gate dielectric; a first metallic layer over and contacting the gate electrode; a second metallic layer over and contacting the first metallic layer, wherein the first metallic layer has a higher atomic percentage of chlorine than the second metallic layer, and the second metallic layer has a higher atomic percentage of fluorine than the first metallic layer.
The closest prior art of record, TSAI et al. (US 2018/0315652; pub. date November 1, 2018; See FIG. 18 below) teaches, in the same field of endeavor, a recessed metal gate 64 

    PNG
    media_image1.png
    473
    569
    media_image1.png
    Greyscale


but does not teach, disclose, nor render obvious that either the recessed gate further includes a bottom sub layer and a top sub layer having peak atomic percentages of chlorine and fluorine, respectively (a limitation recited by instant Claim 8); or a or a recessed gate having a first metallic layer over and contacting the gate electrode; a second metallic layer over and contacting the first metallic layer, wherein the first metallic layer has a higher atomic percentage of chlorine than the second metallic layer, and the second metallic layer has a higher atomic percentage of fluorine than the first metallic layer (limitations recited by instant Claim 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. XIE et al. (US 9,093,467 B1) and Adusumilli et al. (US 2017/0077256) teach recessed metal gate structures with a cap layer formed thereon. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


/V. B. B./
Examiner, Art Unit 2813




/SHAHED AHMED/Primary Examiner, Art Unit 2813